UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 100 and 300 Fund s The funds' portfolios July 31, 2009 (Unaudited) MORTGAGE-BACKED SECURITIES(a) 100 Fund 12.3% 300 Fund 24.1% Principal amount Value Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.658s, 2049 $280,000 $280,097 $1,234,000 $1,234,429 Ser. 07-5, Class A3, 5.62s, 2051 184,000 168,316 596,000 545,198 Ser. 06-5, Class A2, 5.317s, 2047 40,000 38,474 211,000 202,953 Ser. 07-1, Class XW, IO, 0.288s, 2049 1,619,772 17,616 7,689,977 83,635 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.771s, 2035 872,883 13,784 4,143,522 65,430 Ser. 04-4, Class XC, IO, 0.367s, 2042 2,599,320 29,909 12,340,380 141,992 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 6.074s, 2047 310,499 174,352 946,780 531,639 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW18, Class A2, 5.613s, 2050 173,000 171,939 656,000 651,976 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.604s, 2037 99,645 58,958 506,647 299,773 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-6, Class 1A3A, 5.779s, 2046 120,071 62,437 425,159 221,082 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 76,000 75,086 454,000 448,539 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 48,512 29,009 192,109 114,875 Ser. 05-80CB, Class 2A1, 6s, 2036 45,049 32,238 297,689 213,033 FRB Ser. 06-23CBC, Class 2A5, 0.685s, 2036 116,085 57,317 353,935 174,755 FRB Ser. 07-HY7C, Class A1, 0.425s, 2037 98,004 45,082 318,512 146,515 Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5.565s, 2036 107,535 9,649 426,915 38,308 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.217s, 2041 72,000 71,306 411,000 407,038 FRB Ser. 07-C4, Class A2, 5.81s, 2039 43,000 43,255 247,000 248,464 Ser. 07-C2, Class A2, 5.448s, 2049 92,000 89,489 285,000 277,221 CS First Boston Mortgage Securities Corp. 144A Ser. 04-C4, Class AX, IO, 0.396s, 2039 976,709 16,560 4,636,171 78,605 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 62,000 60,474 214,000 208,733 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.475s, 2037 111,553 54,661 260,522 127,656 Fannie Mae IFB Ser. 04-W2, Class 1A3S, IO, 6.865s, 2044 49,351 3,424 141,363 9,807 IFB Ser. 05-90, Class GS, IO, 6.465s, 2035 67,098 8,449 393,355 49,531 IFB Ser. 05-18, Class SK, IO, 6.465s, 2035 69,041 6,713 406,526 39,527 IFB Ser. 05-57, Class CI, IO, 6.415s, 2035 276,397 29,239 552,794 58,479 IFB Ser. 05-104, Class SI, IO, 6.415s, 2033 422,550 46,840 2,044,663 226,654 IFB Ser. 05-73, Class SD, IO, 6.395s, 2035 149,293 20,797 IFB Ser. 05-51, Class WS, IO, 6.345s, 2035 102,972 13,076 423,133 53,734 IFB Ser. 06-36, Class PS, IO, 6.315s, 2036 142,860 16,589 587,026 68,165 IFB Ser. 09-43, Class SB, IO, 6.045s, 2039 168,425 20,595 IFB Ser. 08-11, Class SC, IO, 5.995s, 2038 88,527 9,556 441,749 47,687 Ser. 06-W2, Class 1AS, IO, 5.661s, 2036 395,383 36,326 790,766 72,652 Ser. 07-W1, Class 1AS, IO, 5.406s, 2046 780,092 70,208 1,559,443 140,350 Ser. 03-W12, Class 1IO2, IO, 1.983s, 2043 955,628 50,170 2,831,428 148,650 Ser. 98-W2, Class X, IO, 1.395s, 2028 502,645 16,650 1,437,875 47,630 FRB Ser. 05-115, Class DF, 1.181s, 2033 21,285 20,662 71,306 69,217 Ser. 98-W5, Class X, IO, 1.154s, 2028 217,875 7,217 623,250 20,645 FRB Ser. 07-80, Class F, 0.985s, 2037 95,195 94,282 FRB Ser. 06-3, Class FY, 0.785s, 2036 105,352 103,229 452,038 442,928 Ser. 03-W1, Class 2A, IO, 0.243s, 2042 747,146 8,405 2,137,130 24,043 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1AX, IO, 0.27s, 2043 641,903 4,413 1,835,885 12,622 Ser. T-48, Class A2, IO, 0.212s, 2033 868,754 6,516 2,485,165 18,639 FRB Ser. T-54, Class 2A, IO, 0.173s, 2043 359,837 1,937 1,029,413 5,541 Ser. T-8, Class A9, IO, 0.504s, 2028 311,466 3,893 890,942 11,137 Freddie Mac IFB Ser. 3151, Class SI, IO, 6.862s, 2036 183,509 25,670 892,313 124,819 IFB Ser. 2779, Class YS, IO, 6.862s, 2033 193,286 21,070 794,440 86,602 IFB Ser. 3123, Class LI, IO, 6.412s, 2036 924,479 121,698 1,800,059 236,960 IFB Ser. 3107, Class DC, IO, 6.412s, 2035 1,397,615 172,958 4,033,314 499,131 IFB Ser. 3387, Class PS, IO, 6.292s, 2037 228,566 30,006 457,132 60,012 IFB Ser. 3346, Class SC, IO, 6.262s, 2033 1,411,769 169,215 6,638,695 795,714 IFB Ser. 3346, Class SB, IO, 6.262s, 2033 1,068,056 127,814 4,863,716 582,041 FRB Ser. 2718, Class FN, 1.788s, 2033 16,735 16,302 76,848 74,860 FRB Ser. 2634, Class LF, 1.581s, 2033 24,275 24,024 90,626 89,690 FRB Ser. 3190, Class FL, 1.088s, 2032 109,971 105,924 FRB Ser. 3059, Class FD, 1.009s, 2035 77,971 76,662 324,282 318,837 FRB Ser. 3035, Class NF, 1.009s, 2035 154,389 150,154 641,790 624,186 FRB Ser. 3350, Class FK, 0.888s, 2037 63,421 62,491 93,229 91,861 FRB Ser. 3192, Class FE, 0.888s, 2036 81,720 81,364 339,466 337,985 FRB Ser. 3237, Class FT, 0.809s, 2036 67,408 67,387 280,436 280,349 Ser. 3290, Class DO, PO, zero %, 2036 107,460 104,888 Ser. 3337, Class OA, PO, zero %, 2036 13,493 13,012 14,033 13,533 Ser. 3171, Class KO, PO, zero %, 2036 56,809 56,632 163,611 163,099 Ser. 3092, Class OL, PO, zero %, 2035 70,728 61,518 Ser. 3073, Class TO, PO, zero %, 2034 26,279 25,489 26,279 25,489 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.127s, 2043 7,567,985 35,942 35,929,091 170,634 Government National Mortgage Association IFB Ser. 07-35, Class KS, 26.191s, 2037 210,186 257,098 865,370 1,058,512 IFB Ser. 05-68, Class SN, IO, 6.913s, 2034 288,322 29,830 IFB Ser. 04-47, Class SY, IO, 6.773s, 2034 151,554 16,039 IFB Ser. 04-96, Class KS, IO, 6.711s, 2034 130,838 16,309 IFB Ser. 06-16, Class GS, IO, 6.701s, 2036 55,942 6,231 312,158 34,771 IFB Ser. 04-70, Class SP, IO, 6.611s, 2034 49,984 5,980 286,113 34,233 IFB Ser. 07-8, Class SH, IO, 6.511s, 2037 258,948 30,090 1,322,578 153,684 IFB Ser. 05-18, Class S, IO, 6.511s, 2035 76,241 8,791 448,218 51,684 IFB Ser. 05-77, Class CS, IO, 6.511s, 2032 139,063 12,163 IFB Ser. 07-35, Class PY, IO, 6.463s, 2037 651,828 76,657 3,164,708 372,179 IFB Ser. 04-104, Class IS, IO, 6.461s, 2034 70,289 7,036 413,057 41,347 IFB Ser. 06-25, Class SI, IO, 6.411s, 2036 144,726 16,832 596,064 69,322 IFB Ser. 07-37, Class SU, IO, 6.403s, 2037 91,806 10,989 539,264 64,550 IFB Ser. 07-37, Class YS, IO, 6.383s, 2037 378,950 40,991 IFB Ser. 07-16, Class KU, IO, 6.361s, 2037 277,729 28,987 1,595,610 166,534 IFB Ser. 06-29, Class SN, IO, 6.361s, 2036 56,574 5,658 298,143 29,817 IFB Ser. 06-36, Class SN, IO, 6.321s, 2036 282,603 26,336 1,662,969 154,972 IFB Ser. 08-6, Class TI, IO, 6.313s, 2032 196,105 15,311 255,721 19,965 IFB Ser. 03-110, Class SP, IO, 6.313s, 2030 160,801 13,253 945,770 77,950 IFB Ser. 06-38, Class SW, IO, 6.211s, 2036 122,045 10,523 802,827 69,220 IFB Ser. 08-40, Class SC, IO, 6.063s, 2038 2,589,094 261,134 10,878,709 1,097,220 IFB Ser. 05-92, Class SP, IO, 6.011s, 2035 268,004 23,429 1,763,976 154,207 IFB Ser. 05-66, Class S, IO, 5.963s, 2035 173,507 20,975 1,142,552 138,123 IFB Ser. 07-17, Class SI, IO, 5.901s, 2037 188,017 20,189 244,422 26,246 IFB Ser. 06-16, Class SJ, IO, 5.811s, 2036 125,870 11,201 742,914 66,112 IFB Ser. 05-27, Class SP, IO, 5.811s, 2035 111,202 9,651 653,364 56,705 IFB Ser. 04-87, Class SD, IO, 5.811s, 2034 116,306 10,756 667,247 61,707 IFB Ser. 04-83, Class CS, IO, 5.791s, 2034 166,210 15,017 976,630 88,239 IFB Ser. 07-28, Class SB, IO, 5.761s, 2037 146,677 13,855 IFB Ser. 04-89, Class HS, IO, 5.711s, 2034 343,689 31,200 2,064,807 187,443 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 255,000 255,792 1,078,000 1,081,348 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.29s, 2040 1,738,170 30,956 8,250,339 146,933 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.864s, 2035 412,142 34,774 2,214,142 186,818 Ser. 06-RP2, Class 1AS1, IO, 5.61s, 2036 710,500 57,728 Ser. 98-2, IO, 1.055s, 2027 87,981 2,529 251,757 7,238 Ser. 98-4, IO, 0.779s, 2026 109,083 2,863 312,105 8,193 Ser. 98-3, IO, 0.688s, 2027 109,446 2,394 312,978 6,846 Ser. 99-2, IO, 0.603s, 2027 144,469 3,251 413,095 9,295 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.734s, 2036 307,603 51,524 735,143 123,137 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 152,000 147,463 506,000 490,898 FRB Ser. 07-LD11, Class A2, 5.783s, 2049 186,000 183,937 943,000 932,540 FRB Ser. 07-CB19, Class A2, 5.748s, 2049 79,000 79,341 376,000 377,625 Ser. 05-LDP4, Class A2, 4.79s, 2042 57,841 57,913 177,971 178,194 Ser. 06-CB16, Class X1, IO, 0.102s, 2045 3,758,759 31,244 17,841,986 148,306 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 91,000 91,587 381,000 383,457 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class A2, 5.303s, 2040 89,000 87,910 482,000 476,097 Ser. 05-C7, Class A2, 5.103s, 2030 71,000 70,768 362,000 360,817 Ser. 07-C2, Class XW, IO, 0.547s, 2040 1,115,431 23,289 5,295,801 110,572 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.235s, 2037 1,499,259 24,761 7,117,339 117,545 Merrill Lynch Mortgage Trust Ser. 06-C1, Class A2, 5.611s, 2039 99,000 98,690 423,000 421,674 Merrill Lynch Mortgage Trust 144A Ser. 05-LC1, Class X, IO, 0.1s, 2044 3,433,448 16,515 16,300,331 78,403 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-4, Class A2, 5.112s, 2049 35,000 34,741 185,000 183,631 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.841s, 2049 29,000 27,839 165,000 158,392 Ser. 07-IQ13, Class A3, 5.331s, 2044 128,000 113,989 498,000 443,487 Ser. 06-T21, Class A2, 5.09s, 2052 30,000 29,997 72,000 71,992 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 71,296 47,011 303,156 199,894 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 374,517 214,411 1,263,514 723,362 FRB Ser. 06-9, Class 1A1, 5.025s, 2036 172,492 90,564 930,567 488,578 FRB Ser. 06-12, Class 1A1, 0.445s, 2037 144,801 75,297 569,508 296,144 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 165,000 144,893 650,000 570,790 Ser. 06-C27, Class A2, 5.624s, 2045 97,000 97,208 406,000 406,871 Ser. 07-C31, Class A2, 5.421s, 2047 82,000 79,941 256,000 249,573 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 0.483s, 2035 1,484,460 33,321 7,048,694 158,220 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.584s, 2037 131,057 74,754 644,638 367,696 Total mortgage-backed securities (cost $6,223,597 and $25,738,953) U.S. GOVERNMENT AGENCY OBLIGATIONS(a) 100 Fund 8.0% 300 Fund 7.4% Principal amount Value Principal amount Value Bank of America NA FDIC guaranteed notes FRN 0.966s, 2010 400,000 $399,900 $600,000 $599,850 Bank of America NA FDIC guaranteed notes FRN Ser. BKNT, 0.659s, 2010 300,000 300,740 700,000 701,726 General Electric Capital Corp. FDIC guaranteed notes 1 5/8s, 2011 625,000 630,688 1,025,000 1,034,328 Goldman Sachs Group, Inc (The) FDIC guaranteed notes 1 5/8s, 2011 925,000 931,749 2,025,000 2,039,772 JPMorgan Chase & Co. FDIC guaranteed notes 2 5/8s, 2010 625,000 639,362 1,025,000 1,048,553 Morgan Stanley FDIC guaranteed notes 2s, 2011 700,000 709,682 1,500,000 1,520,748 Wells Fargo & Co. FDIC guaranteed notes 3s, 2011 308,000 317,724 660,000 680,838 Wells Fargo & Co. FDIC guaranteed notes 2 1/8s, 2012 392,000 394,661 840,000 845,702 Total U.S. government agency obligations (cost $4,305,926 and $8,437,006) CORPORATE BONDS AND NOTES(a) 100 Fund 5.0% 300 Fund 9.3% Principal amount Value Principal amount Value Automotive 0.4% 0.9% BMW US Capital, LLC company guaranty sr. unsec. unsub. notes Ser. EMTN, 4 1/4s, 2011 $120,000 $120,320 $510,000 $511,358 DaimlerChrysler NA Holding Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany) 315,000 324,808 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 115,000 118,574 200,000 206,216 Banking 0.8% 1.1% Citigroup, Inc. sr. unsec. unsub. notes FRN 1.07s, 2010 85,000 82,763 400,000 389,472 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTNC, 4 1/4s, 2010 130,000 131,785 455,000 461,248 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 200,000 203,233 425,000 431,871 Computers 0.1% 0.1% Xerox Corp. sr. unsec. notes FRN 1.363s, 2009 25,000 24,960 70,000 69,887 Electric utilities 0.6% 1.2% Exelon Corp. sr. unsec. notes 4.45s, 2010 120,000 121,897 525,000 533,298 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 110,000 117,339 515,000 549,360 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 50,000 57,627 275,000 316,949 Financial 0.5% 0.9% Berkshire Hathaway Finance Corp. 144A company guaranty sr. notes 4s, 2012 85,000 87,952 415,000 429,412 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 101,130 200,000 202,260 Prudential Financial, Inc. sr. notes 6.2s, 2015 85,000 87,352 390,000 400,791 Investment banking/Brokerage 0.7% 1.1% Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 197,964 791,000 807,161 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.378s, 2010 200,000 199,185 480,000 478,045 Media 0.3% 0.7% Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.15s, 2009 180,000 179,513 770,000 767,919 Oil and gas 0.5% 0.9% Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 253,523 1,000,000 1,014,093 Publishing 0.7% 1.5% R. R. Donnelley & Sons Co. sr. unsec. notes 5 5/8s, 2012 400,000 390,432 1,750,000 1,708,138 Retail 0.1% 0.2% Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 60,000 60,919 170,000 172,603 Telecommunications 0.3% 0.7% British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 59,000 63,427 267,000 287,036 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds 8 1/2s, 2010 (Germany) 53,000 55,828 243,000 255,965 Verizon Wireless, Inc. 144A sr. unsec. notes FRN 3.316s, 2011 60,000 61,103 285,000 290,240 Total corporate bonds and notes (cost $2,607,020 and $10,161,006) ASSET-BACKED SECURITIES(a) 100 Fund 1.3% 300 Fund 2.6% Principal amount Value Principal amount Value GSAA Home Equity Trust FRB Ser. 07-5, Class 2A1A, 0.405s, 2047 $151,822 $87,428 $640,844 $369,036 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.405s, 2047 62,496 45,934 191,899 141,046 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.335s, 2036 79,096 52,401 336,313 222,807 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.415s, 2037 36,272 23,758 123,134 80,653 FRB Ser. 07-BR4, Class A2A, 0 3/8s, 2037 257,538 156,781 1,015,174 618,005 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.395s, 2037 187,782 112,688 887,835 532,790 FRB Ser. 07-HE1, Class 2A1, 0.335s, 2037 343,459 242,139 1,350,149 951,855 Total asset-backed securities (cost $718,314 and $2,808,785) SHORT-TERM INVESTMENTS(a) 100 Fund 73.2% 300 Fund 55.0% Principal amount/shares Value Principal amount/shares Value Fannie Mae for an effective yield of 0.908%, January 15, 2010 $2,100,000 $2,091,233 $2,900,000 $2,887,893 Fannie Mae for an effective yield of 0.898%, March 3, 2010 1,500,000 1,492,064 4,000,000 3,978,836 Fannie Mae for an effective yield of 0.877%, February 1, 2010 3,000,000 2,986,659 5,500,000 5,475,542 Fannie Mae for an effective yield of 0.563%, April 12, 2010 1,400,000 1,394,469 3,200,000 3,187,357 Fannie Mae for an effective yield of 0.522%, December 29, 2009 1,000,000 997,833 2,500,000 2,494,583 Fannie Mae for an effective yield of 0.3%, December 28, 2009 1,400,000 1,398,684 3,250,000 3,246,945 Federal Home Loan Bank Discount Notes for an effective yield of 0.502%, July 2, 2010 (SEGSF) 5,433,000 5,407,720 Federal Home Loan Bank for an effective yield of 0.8%, June 18, 2010 2,700,000 2,703,672 3,400,000 3,404,624 Federal Home Loan Bank for an effective yield of 0.563%, June 2, 2010 (SEGSF) 1,500,000 1,492,884 Federal Home Loan Bank for an effective yield of 0.45%, November 24, 2009 500,000 500,215 2,000,000 2,000,860 Freddie Mac for an effective yield of 0.958%, February 5, 2010 500,000 497,520 3,000,000 2,985,117 Freddie Mac for an effective yield of 0.908%, January 8, 2010 2,100,000 2,091,600 2,900,000 2,888,400 Freddie Mac for an effective yield of 0.825%, December 7, 2009 1,000,000 997,084 1,500,000 1,495,626 Freddie Mac for an effective yield of 0.603%, December 24, 2009 1,000,000 997,583 Freddie Mac for an effective yield of 0.512%, May 5, 2010 9,500,000 9,462,722 Freddie Mac for an effective yield of 0.482%, May 10, 2010 (SEGSF) 3,000,000 2,988,720 6,000,000 5,977,440 Freddie Mac for an effective yield of 0.482%, February 8, 2010 2,000,000 1,994,906 3,000,000 2,992,359 U.S. Treasury Bills for an effective yield of 0.701%, December 17, 2009 (SEG) 6,000 5,984 6,000 5,984 U.S. Treasury Bills for an effective yield of 0.401%, February 11, 2010 (SEG) 122,000 121,732 284,000 283,377 U.S. Treasury Cash Managment Bills for an effective yield of 0.437%, April 1, 2010 (SEG) 18,000 17,943 90,000 89,715 Putnam Money Market Liquidity Fund (e) 6,160,827 6,160,827 12,794,990 12,794,990 Total short-term investments (cost $39,391,852 and $62,578,018) TOTAL INVESTMENTS Total investments (cost $53,246,709 and $109,723,768) (b) Putnam Absolute Return 100 Fund FORWARD CURRENCY CONTRACTS TO BUY at 7/31/09 (aggregate face value $2,975) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $2,993 $2,975 8/19/09 $18 Total Putnam Absolute Return 100 Fund FORWARD CURRENCY CONTRACTS TO SELL at 7/31/09 (aggregate face value $16,320) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) British Pound $167 $165 8/19/09 $(2) Euro 16,246 16,155 8/19/09 (91) Total Putnam Absolute Return 100 Fund FUTURES CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 5 $827,627 Sep-09 $(46) Euro-Bund 10 yr (Short) 5 869,596 Sep-09 (2,996) Euro-Euribor Interest Rate 90 day (Long) 6 2,100,134 Sep-10 9,545 Euro-Euribor Interest Rate 90 day (Short) 6 2,120,228 Sep-09 (17,205) Euro-Schatz 2 yr (Short) 14 2,157,943 Sep-09 947 Japanese Government Bond 10 yr Mini (Short) 4 582,655 Sep-09 1,755 U.S. Treasury Bond 20 yr (Long) 19 2,261,000 Sep-09 29,721 U.S. Treasury Note 2 yr (Long) 26 5,631,031 Sep-09 7,647 U.S. Treasury Note 5 yr (Short) 10 1,153,828 Sep-09 (20,027) U.S. Treasury Note 10 yr (Long) 21 2,462,906 Sep-09 12,051 Total Putnam Absolute Return 100 Fund WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $1,361,076) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $7,211,000 Jul-11/4.52 $462,008 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,211,000 Jul-11/4.52 450,760 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.548 235,295 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,605,500 Jul-11/4.548 221,919 Total Putnam Absolute Return 100 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. EUR 63,000 (E) $ 6/12/24 6 month EUR-EURIBOR-REUTERS 5.1275% $306 EUR 72,000 (E) 6/20/24 6 month EUR-EURIBOR-REUTERS 5.135% 368 GBP 700,000 (E) 7/18/14 6 month GBP-LIBOR-BBA 4.555% (4,625) $1,671,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (22,958) 71,000 4/15/19 3.065% 3 month USD-LIBOR-BBA 3,190 1,093,000 5/11/39 3.8425% 3 month USD-LIBOR-BBA 54,977 Deutsche Bank AG 12,141,000 5/12/11 1.43% 3 month USD-LIBOR-BBA (36,771) 3,164,000 7/27/19 3.755% 3 month USD-LIBOR-BBA (6,003) 585,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (8,037) 221,000 3/6/39 3.47% 3 month USD-LIBOR-BBA 23,753 829,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 6,588 600,000 3/23/11 3 month USD-LIBOR-BBA 1.45% 4,910 JPMorgan Chase Bank, N.A. EUR 150,000 (E) 6/17/24 6 month EUR-EURIBOR-REUTERS 5.195% 1,163 AUD 130,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 33 CAD 130,000 6/25/19 3.626% 6 month CAD-BA-CDOR (1,402) EUR 550,000 (E) 7/27/24 6 month EUR-EURIBOR-REUTERS 5.1355% 2,634 JPY 8,800,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (777) JPY 11,800,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 718 $6,900,000 7/30/11 1.46% 3 month USD-LIBOR-BBA (828) 1,200,000 8/4/14 3 month USD-LIBOR-BBA 2.89% Total (E) See Interest rate swap contracts note regarding extended effective dates. Putnam Absolute Return 100 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14 $(18,085) $400,000 3/20/12 (500 bp) $(43,103) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 BB- (3,334) EUR 200,000 6/20/14 185 bp 9,808 Macy's Retail Holdings, 7.45%,7/15/17 $51,000 6/20/11 (825 bp) (5,566) Publicis Groupe SA, 4.125%, 1/31/12 EUR 100,000 6/20/14 (158 bp) (5,212) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12 EUR 100,000 6/20/14 (175 bp) (3,541) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Putnam Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS TO BUY at 7/31/09 (aggregate face value $14,165) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $14,251 $14,165 8/19/09 $86 Total Putnam Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS TO SELL at 7/31/09 (aggregate face value $76,123) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) British Pound $167 $165 8/19/09 $(2) Euro 76,387 75,958 8/19/09 (429) Total Putnam Absolute Return 300 Fund FUTURES CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 18 $2,979,457 Sep-09 $(634) Euro-Bund 10 yr (Short) 11 1,913,111 Sep-09 (7,678) Euro-Euribor Interest Rate 90 day (Long) 6 2,100,134 Sep-10 9,545 Euro-Euribor Interest Rate 90 day (Short) 6 2,120,228 Sep-09 (17,302) Euro-Schatz 2 yr (Short) 44 6,782,108 Sep-09 2,999 Japanese Government Bond 10 yr (Short) 2 2,914,539 Sep-09 4,316 Japanese Government Bond 10 yr Mini (Long) 4 582,655 Sep-09 (1,873) U.K. Gilt 10 yr (Short) 4 783,708 Sep-09 (6,519) U.S. Treasury Bond 20 yr (Long) 75 8,925,000 Sep-09 178,395 U.S. Treasury Note 2 yr (Long) 64 13,861,000 Sep-09 20,824 U.S. Treasury Note 5 yr (Short) 89 10,269,070 Sep-09 (178,244) U.S. Treasury Note 10 yr (Short) 2 234,563 Sep-09 (7,647) Total Putnam Absolute Return 300 Fund WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $3,202,521) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $16,967,000 Jul-11/4.52 $1,087,076 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 16,967,000 Jul-11/4.52 1,060,607 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.548 553,633 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,483,500 Jul-11/4.548 522,159 Total Putnam Absolute Return 300 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. EUR 308,000 (E) $ 6/12/24 6 month EUR-EURIBOR-REUTERS 5.1275% $1,497 EUR 352,000 (E) 6/20/24 6 month EUR-EURIBOR-REUTERS 5.135% 1,801 GBP 2,900,000 (E) 7/18/14 6 month GBP-LIBOR-BBA 4.555% (19,162) $3,641,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (50,023) 652,000 4/15/19 3.065% 3 month USD-LIBOR-BBA 29,292 2,572,000 5/11/39 3.8425% 3 month USD-LIBOR-BBA 129,370 Deutsche Bank AG 29,426,000 5/12/11 1.43% 3 month USD-LIBOR-BBA (89,122) 7,645,000 7/27/19 3.755% 3 month USD-LIBOR-BBA (14,505) 1,274,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (17,503) 464,000 3/6/39 3.47% 3 month USD-LIBOR-BBA 49,870 1,584,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 12,588 1,700,000 3/23/11 3 month USD-LIBOR-BBA 1.45% 13,911 JPMorgan Chase Bank, N.A. EUR 730,000 (E) 6/17/24 6 month EUR-EURIBOR-REUTERS 5.195% 5,659 AUD 520,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 134 CAD 520,000 6/25/19 3.626% 6 month CAD-BA-CDOR (5,607) EUR 2,310,000 (E) 7/27/24 6 month EUR-EURIBOR-REUTERS 5.1355% 11,061 JPY 36,800,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (3,250) JPY 49,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 3,007 $13,500,000 7/30/11 1.46% 3 month USD-LIBOR-BBA (1,620) 4,100,000 8/4/14 3 month USD-LIBOR-BBA 2.89% Total (E) See Interest rate swap contracts note regarding extended effective dates. Putnam Absolute Return 300 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14 $(79,122) $1,750,000 3/20/12 (500 bp) $(188,577) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 BB- (13,336) EUR 800,000 6/20/14 185 bp 39,232 Macy's Retail Holdings, 7.45%,7/15/17 $144,500 6/20/11 (825 bp) (15,770) Publicis Groupe SA, 4.125%, 1/31/12 EUR 400,000 6/20/14 (158 bp) (20,848) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12 EUR 400,000 6/20/14 (175 bp) (14,165) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen FDIC Federal Deposit Insurance Corp. FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only NOTES (a) Percentages indicated are based on net assets as follows: 100 Fund $53,849,919 300 Fund 113,757,189 (b) The aggregate identified cost on a tax basis is as follows: Cost for federal Unrealized Unrealized Net unrealized income tax purposes appreciation depreciation appreciation 100 Fund $53,246,709 $599,613 $60,909 $538,704 300 Fund 109,723,768 2,456,826 150,288 2,306,538 (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts for one or both of the funds at July 31, 2009. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts for one or both of the funds at July 31, 2009. (e) Each fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the funds' manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the funds are recorded as interest income and totaled $3,433 and $6,745 (for 100 Fund and 300 Fund, respectively) for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund were as follows: Cost of Proceeds Purchases of Sales 100 Fund $23,485,419 $17,324,592 300 Fund 56,586,216 43,791,226 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At July 31, 2009, liquid assets totaling $11,182,639 and $26,348,456 (for 100 Fund and 300 Fund, respectively) have been designated as collateral for open forward contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at July 31, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2009. Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: Each fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: Each fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. Forward currency contracts: Each fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Interest rate swap contracts: Each fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding contracts at period end are indicative of the volume of activity during the period. Credit default contracts: Each fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: Each fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At July 31, 2009, the funds had net liability positions of $63,264 and $245,315 (for 100 Fund and 300 Fund, respectively) on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,265,682 and $3,066,917 (for 100 Fund and 300 Fund, respectively). In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: 100 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $721,129 $ Corporate bonds and notes 2,716,826 Mortgage-backed securities 6,626,201 U.S. Government and agency mortgage obligations 4,324,506 Short-term investments 6,160,827 33,235,924 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. 300 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $2,916,192 $ Corporate bonds and notes 10,608,130 Mortgage-backed securities 27,439,516 U.S. Government and agency mortgage obligations 8,471,517 Short-term investments 12,794,990 49,799,961 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of July 31, 2009 100 Fund Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $13,142 $39,337 Foreign exchange contracts 18 93 Interest rate contracts 160,306 1,491,657 Total $173,466 $1,531,087 300 Fund Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $52,568 $160,238 Foreign exchange contracts 86 431 Interest rate contracts 474,269 3,644,164 Total $526,923 $3,804,833 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 500 and 700 Funds The fund's portfolio July 31, 2009 (Unaudited) 500 Fund 700 Fund MORTGAGE-BACKED SECURITIES(a) 500 Fund 15.7% 700 Fund 20.6% Principal amount Value Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.658s, 2049 $835,000 $835,290 $706,000 $706,245 Ser. 07-5, Class A3, 5.62s, 2051 392,000 358,587 355,000 324,741 Ser. 06-5, Class A2, 5.317s, 2047 153,000 147,165 136,000 130,813 Ser. 07-1, Class XW, IO, 0.288s, 2049 5,302,685 57,671 4,707,586 51,199 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.771s, 2035 2,857,356 45,120 2,535,992 40,045 Ser. 04-4, Class XC, IO, 0.367s, 2042 8,509,413 97,912 7,553,114 86,908 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 6.074s, 2047 624,215 350,512 538,949 302,632 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW18, Class A2, 5.613s, 2050 467,000 464,136 484,000 481,031 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.604s, 2037 356,478 210,921 352,267 208,429 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-6, Class 1A3A, 5.779s, 2046 293,760 152,755 255,246 132,728 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 364,000 359,622 328,000 324,055 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 141,656 84,706 135,188 80,838 Ser. 05-80CB, Class 2A1, 6s, 2036 232,550 166,419 221,592 158,577 FRB Ser. 06-23CBC, Class 2A5, 0.685s, 2036 259,931 128,341 267,501 132,079 FRB Ser. 07-HY7C, Class A1, 0.425s, 2037 210,370 96,770 190,093 87,443 Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5.565s, 2036 302,712 27,164 279,054 25,040 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.217s, 2041 275,000 272,349 242,000 239,667 FRB Ser. 07-C4, Class A2, 5.81s, 2039 165,000 165,978 145,000 145,860 Ser. 07-C2, Class A2, 5.448s, 2049 240,000 233,449 201,000 195,514 CS First Boston Mortgage Securities Corp. 144A Ser. 04-C4, Class AX, IO, 0.396s, 2039 3,197,124 54,207 2,838,002 48,118 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 153,000 149,235 149,000 145,333 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.475s, 2037 189,848 93,026 202,320 99,137 Fannie Mae IFB Ser. 04-W2, Class 1A3S, IO, 6.865s, 2044 78,274 5,430 66,343 4,603 IFB Ser. 05-90, Class GS, IO, 6.465s, 2035 285,013 35,889 262,237 33,021 IFB Ser. 05-18, Class SK, IO, 6.465s, 2035 293,880 28,574 271,169 26,366 IFB Ser. 05-57, Class CI, IO, 6.415s, 2035 829,191 87,718 1,105,587 116,958 IFB Ser. 05-104, Class SI, IO, 6.415s, 2033 1,395,818 154,728 1,188,214 131,715 IFB Ser. 05-73, Class SD, IO, 6.395s, 2035 105,930 14,757 97,257 13,548 IFB Ser. 05-51, Class WS, IO, 6.345s, 2035 285,245 36,223 253,288 32,165 IFB Ser. 06-36, Class PS, IO, 6.315s, 2036 395,463 45,921 351,306 40,794 IFB Ser. 09-43, Class SB, IO, 6.045s, 2039 119,747 14,642 110,012 13,452 IFB Ser. 08-11, Class SC, IO, 5.995s, 2038 319,582 34,499 294,794 31,823 Ser. 06-W2, Class 1AS, IO, 5.661s, 2036 1,186,148 108,977 2,372,907 218,011 Ser. 07-W1, Class 1AS, IO, 5.406s, 2046 2,339,535 210,558 3,118,885 280,700 Ser. 03-W12, Class 1IO2, IO, 1.983s, 2043 397,334 20,860 1,123,978 59,009 Ser. 98-W2, Class X, IO, 1.395s, 2028 794,997 26,334 675,108 22,363 FRB Ser. 05-115, Class DF, 1.181s, 2033 117,922 114,466 Ser. 98-W5, Class X, IO, 1.154s, 2028 344,579 11,414 292,613 9,693 FRB Ser. 07-80, Class F, 0.985s, 2037 157,628 156,116 FRB Ser. 06-3, Class FY, 0.785s, 2036 306,773 300,591 263,147 257,844 Ser. 03-W1, Class 2A, IO, 0.243s, 2042 1,181,538 13,292 1,003,500 11,289 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1AX, IO, 0.27s, 2043 1,015,121 6,979 861,999 5,926 Ser. T-48, Class A2, IO, 0.212s, 2033 1,374,058 10,305 1,166,818 8,751 FRB Ser. T-54, Class 2A, IO, 0.173s, 2043 569,196 3,064 483,396 2,602 Ser. T-8, Class A9, IO, 0.504s, 2028 492,567 6,157 418,312 5,229 Freddie Mac IFB Ser. 3151, Class SI, IO, 6.862s, 2036 613,226 85,780 523,765 73,266 IFB Ser. 2779, Class YS, IO, 6.862s, 2033 535,253 58,348 475,780 51,865 IFB Ser. 3123, Class LI, IO, 6.412s, 2036 842,509 110,908 559,422 73,642 IFB Ser. 3107, Class DC, IO, 6.412s, 2035 2,374,052 293,794 1,887,878 233,629 IFB Ser. 3387, Class PS, IO, 6.292s, 2037 685,698 90,019 914,265 120,025 IFB Ser. 3346, Class SC, IO, 6.262s, 2033 4,693,864 562,607 4,045,587 484,904 IFB Ser. 3346, Class SB, IO, 6.262s, 2033 3,393,415 406,090 2,949,030 352,910 FRB Ser. 2718, Class FN, 1.788s, 2033 127,187 123,897 6,694 6,521 FRB Ser. 2634, Class LF, 1.581s, 2033 150,019 148,470 FRB Ser. 3190, Class FL, 1.088s, 2032 182,320 175,610 FRB Ser. 3059, Class FD, 1.009s, 2035 224,453 220,684 184,651 181,551 FRB Ser. 3035, Class NF, 1.009s, 2035 444,316 432,128 365,327 355,306 FRB Ser. 3350, Class FK, 0.888s, 2037 154,747 152,477 FRB Ser. 3192, Class FE, 0.888s, 2036 234,945 233,920 193,355 192,512 FRB Ser. 3237, Class FT, 0.809s, 2036 193,999 193,939 159,650 159,601 Ser. 3290, Class DO, PO, zero %, 2036 62,267 60,776 54,232 52,934 Ser. 3337, Class OA, PO, zero %, 2036 21,049 20,299 28,066 27,065 Ser. 3171, Class KO, PO, zero %, 2036 152,249 151,773 122,743 122,359 Ser. 3073, Class TO, PO, zero %, 2034 26,279 25,489 26,279 25,489 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.127s, 2043 24,774,884 117,661 21,990,099 104,435 Government National Mortgage Association IFB Ser. 07-35, Class KS, 26.191s, 2037 583,069 713,204 517,991 633,601 IFB Ser. 05-68, Class SN, IO, 6.913s, 2034 204,640 21,172 188,665 19,519 IFB Ser. 04-47, Class SY, IO, 6.773s, 2034 107,606 11,388 99,205 10,499 IFB Ser. 04-96, Class KS, IO, 6.711s, 2034 92,623 11,545 85,498 10,657 IFB Ser. 06-16, Class GS, IO, 6.701s, 2036 230,482 25,673 213,140 23,742 IFB Ser. 04-70, Class SP, IO, 6.611s, 2034 211,568 25,314 195,194 23,355 IFB Ser. 07-8, Class SH, IO, 6.511s, 2037 938,040 109,000 864,239 100,425 IFB Ser. 05-18, Class S, IO, 6.511s, 2035 324,387 37,405 299,135 34,493 IFB Ser. 05-77, Class CS, IO, 6.511s, 2032 99,030 8,661 91,128 7,970 IFB Ser. 07-35, Class PY, IO, 6.463s, 2037 2,176,102 255,916 1,857,709 218,472 IFB Ser. 04-104, Class IS, IO, 6.461s, 2034 298,945 29,924 275,516 27,579 IFB Ser. 06-25, Class SI, IO, 6.411s, 2036 401,355 46,678 356,594 41,472 IFB Ser. 07-37, Class SU, IO, 6.403s, 2037 390,368 46,727 359,509 43,033 IFB Ser. 07-37, Class YS, IO, 6.383s, 2037 268,614 29,056 247,598 26,783 IFB Ser. 06-29, Class SN, IO, 6.361s, 2036 220,072 22,009 203,665 20,369 IFB Ser. 07-16, Class KU, IO, 6.361s, 2037 1,133,743 118,329 1,018,086 106,258 IFB Ser. 06-36, Class SN, IO, 6.321s, 2036 1,203,598 112,163 1,109,021 103,350 IFB Ser. 08-6, Class TI, IO, 6.313s, 2032 181,201 14,147 167,081 13,045 IFB Ser. 03-110, Class SP, IO, 6.313s, 2030 684,280 56,398 630,847 51,994 IFB Ser. 06-38, Class SW, IO, 6.211s, 2036 568,272 48,996 524,412 45,215 IFB Ser. 08-40, Class SC, IO, 6.063s, 2038 7,365,084 742,838 6,695,306 675,284 IFB Ser. 05-92, Class SP, IO, 6.011s, 2035 1,248,937 109,182 1,151,302 100,647 IFB Ser. 05-66, Class S, IO, 5.963s, 2035 809,111 97,813 745,963 90,180 IFB Ser. 07-17, Class SI, IO, 5.901s, 2037 172,975 18,574 159,438 17,120 IFB Ser. 06-16, Class SJ, IO, 5.811s, 2036 548,794 48,837 507,397 45,153 IFB Ser. 05-27, Class SP, IO, 5.811s, 2035 472,931 41,046 435,720 37,816 IFB Ser. 04-87, Class SD, IO, 5.811s, 2034 493,124 45,604 455,812 42,153 IFB Ser. 04-83, Class CS, IO, 5.791s, 2034 706,887 63,867 651,351 58,850 IFB Ser. 07-28, Class SB, IO, 5.761s, 2037 104,094 9,833 95,982 9,067 IFB Ser. 04-89, Class HS, IO, 5.711s, 2034 1,464,115 132,912 1,349,170 122,478 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 611,000 612,898 562,000 563,745 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.29s, 2040 5,688,957 101,316 5,049,869 89,935 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.864s, 2035 1,139,573 96,151 2,279,146 192,303 Ser. 06-RP2, Class 1AS1, IO, 5.61s, 2036 1,066,088 86,620 1,421,000 115,456 Ser. 98-2, IO, 1.055s, 2027 139,184 4,002 118,179 3,398 Ser. 98-4, IO, 0.779s, 2026 172,560 4,530 146,588 3,848 Ser. 98-3, IO, 0.688s, 2027 173,084 3,786 146,934 3,214 Ser. 99-2, IO, 0.603s, 2027 228,460 5,140 193,967 4,364 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR5, Class 1A2, 5.734s, 2036 483,981 81,067 438,828 73,504 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 343,000 332,763 300,000 291,046 FRB Ser. 07-LD11, Class A2, 5.783s, 2049 675,000 667,513 556,000 549,833 FRB Ser. 07-CB19, Class A2, 5.748s, 2049 283,000 284,223 241,000 242,041 Ser. 05-LDP4, Class A2, 4.79s, 2042 146,826 147,010 146,826 147,010 Ser. 06-CB16, Class X1, IO, 0.102s, 2045 12,303,283 102,267 10,920,091 90,770 LB Commercial Conduit Mortgage Trust Ser. 07-C3, Class A2, 5.84s, 2044 226,000 227,457 229,000 230,477 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class A2, 5.303s, 2040 391,000 386,212 431,000 425,722 Ser. 05-C7, Class A2, 5.103s, 2030 243,000 242,206 205,000 204,330 Ser. 07-C2, Class XW, IO, 0.547s, 2040 3,651,589 76,242 3,242,531 67,701 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.235s, 2037 4,907,736 81,053 4,356,136 71,943 Merrill Lynch Mortgage Trust Ser. 06-C1, Class A2, 5.611s, 2039 311,000 310,025 292,000 291,085 Merrill Lynch Mortgage Trust 144A Ser. 05-LC1, Class X, IO, 0.1s, 2044 11,240,364 54,065 9,976,559 47,986 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-4, Class A2, 5.112s, 2049 127,000 126,060 124,000 123,082 Morgan Stanley Capital I FRB Ser. 07-IQ15, Class A2, 5.841s, 2049 136,000 130,553 122,000 117,114 Ser. 07-IQ13, Class A3, 5.331s, 2044 466,000 414,990 464,000 413,208 Ser. 06-T21, Class A2, 5.09s, 2052 54,000 53,994 50,000 49,994 Residential Accredit Loans, Inc. Ser. 06-QS13, Class 1A5, 6s, 2036 173,146 114,168 156,371 103,107 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 910,530 521,278 755,186 432,344 FRB Ser. 06-9, Class 1A1, 5.025s, 2036 651,779 342,205 534,026 280,381 FRB Ser. 06-12, Class 1A1, 0.445s, 2037 341,317 177,485 310,288 161,350 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 372,000 326,668 340,000 298,567 Ser. 06-C27, Class A2, 5.624s, 2045 241,000 241,517 244,000 244,523 Ser. 07-C31, Class A2, 5.421s, 2047 216,000 210,578 180,000 175,481 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 0.483s, 2035 4,860,195 109,095 4,314,730 96,851 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.584s, 2037 412,830 235,475 342,387 195,292 Total mortgage-backed securities (cost $18,346,742 and $15,996,412) CORPORATE BONDS AND NOTES(a) 500 Fund 5.0% 700 Fund 12.3% Principal amount Value Principal amount Value Advertising and marketing services % 0.2% Lamar Media Corp. 144A sr. notes 9 3/4s, 2014 $ $ $150,000 $157,875 Aerospace and defense 0.1% 0.3% Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 100,000 95,000 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 100,000 96,000 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 100,000 96,750 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 50,000 47,375 Banking 0.4% 0.5% Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTNC, 4 1/4s, 2010 340,000 344,669 260,000 263,570 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 225,000 228,637 150,000 152,425 Beverage 0.1% 0.2% Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 100,000 98,000 150,000 147,000 Broadcasting 0.1% 0.4% DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 50,000 50,625 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 100,000 95,750 150,000 143,625 Echostar DBS Corp. company guaranty 7s, 2013 150,000 148,125 Echostar DBS Corp. sr. notes 6 3/8s, 2011 100,000 99,250 Building materials 0.2% 0.2% Masco Corp. sr. unsec. unsub. notes FRN 0.939s, 2010 100,000 97,594 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 100,000 102,250 150,000 153,375 Cable television % 0.2% CSC Holdings, Inc. sr. notes 6 3/4s, 2012 150,000 149,250 Chemicals 0.1% 0.3% Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 100,000 100,000 100,000 100,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 100,000 106,453 150,000 159,679 Nalco Co. company guaranty sr. unsec. notes 7 3/4s, 2011 29,000 29,145 Coal 0.1% 0.2% Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 200,000 194,000 150,000 145,500 Combined utilities % 0.1% El Paso Corp. sr. unsec. notes 7s, 2017 50,000 48,040 El Paso Corp. sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 50,000 51,177 Commercial and consumer services % 0.5% Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 125,000 125,000 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 100,000 99,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 50,000 50,500 200,000 202,000 Computers 0.1% 0.2% Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 100,000 109,500 150,000 164,250 Xerox Corp. sr. unsec. notes FRN 1.363s, 2009 40,000 39,935 35,000 34,943 Conglomerates % 0.1% SPX Corp. sr. unsec. notes 7 5/8s, 2014 (acquired 6/8/09, cost $122,188) (RES) 125,000 124,375 Containers % 0.3% Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 150,000 153,000 Owens Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 150,000 145,875 Electric utilities 0.4% 0.7% Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 100,000 106,921 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 100,000 107,867 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 245,000 261,346 160,000 170,675 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 50,000 58,238 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 175,000 201,695 125,000 144,068 Electronics % 0.1% Flextronics International, Ltd. sr. unsec. sub. notes 6 1/2s, 2013 (Singapore) 135,000 129,600 Energy (oil field) % 0.2% Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 200,000 206,000 Food % 0.3% Del Monte Corp. sr. sub. notes 8 5/8s, 2012 100,000 102,000 Tyson Foods, Inc. 144A sr. unsec. notes 10 1/2s, 2014 100,000 111,000 Forest products and packaging % 0.3% Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 150,000 157,500 International Paper Co. sr. unsec. notes 7.4s, 2014 85,000 90,095 Health care 0.2% 0.4% HCA, Inc. sr. sec. notes 9 1/8s, 2014 100,000 103,000 145,000 149,350 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 50,000 51,250 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 100,000 105,500 100,000 105,500 Investment banking/Brokerage 0.3% 0.4% Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.378s, 2010 355,000 353,554 355,000 353,554 Manufacturing % 0.1% General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 50,000 43,000 Media 0.4% 0.5% Time Warner, Inc. company guaranty sr. unsec. notes FRN 1.15s, 2009 520,000 518,594 445,000 443,797 Medical services 0.1% 0.4% DaVita, Inc. company guaranty 6 5/8s, 2013 50,000 49,125 100,000 98,250 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 50,000 46,625 Service Corporation International sr. notes 7s, 2017 50,000 46,500 Service Corporation International sr. unsec. 7 3/8s, 2014 100,000 97,250 150,000 145,875 Medical technology % % Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 15,000 16,200 Metals 0.2% 0.8% ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (Luxembourg) 150,000 153,079 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 100,000 106,000 150,000 159,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 150,000 148,875 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 100,000 111,250 150,000 166,875 Natural gas utilities 0.1% 0.2% Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 100,000 94,500 200,000 189,000 Oil and gas 0.4% 0.8% Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 150,000 149,250 50,000 49,750 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 100,000 91,000 150,000 136,500 Forest Oil Corp. sr. notes 8s, 2011 100,000 102,000 100,000 102,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 50,000 48,375 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 100,000 96,500 100,000 96,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 100,000 99,250 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2016 50,000 49,625 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 3/8s, 2013 100,000 99,500 Williams Cos., Inc. (The) sr. unsec. notes 7 1/8s, 2011 100,000 104,974 Power producers 0.2% 0.4% AES Corp. (The) sr. notes 8 7/8s, 2011 50,000 51,125 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 100,000 102,000 AES Corp. (The) 144A sr. notes 9 3/4s, 2016 100,000 104,500 50,000 52,250 NRG Energy, Inc. company guaranty 7 1/4s, 2014 100,000 98,250 NRG Energy, Inc. sr. notes 7 3/8s, 2016 150,000 145,125 Publishing 1.0% 1.2% R. R. Donnelley & Sons Co. sr. unsec. notes 5 5/8s, 2012 1,250,000 1,220,099 1,000,000 976,079 Regional Bells 0.1% 0.2% Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 100,000 103,750 150,000 155,625 Retail 0.1% 0.3% Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 45,000 38,025 100,000 84,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 135,000 137,067 135,000 137,067 Technology services 0.1% 0.2% Iron Mountain, Inc. company guaranty 8 5/8s, 2013 100,000 100,000 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 100,000 92,375 50,000 46,188 Telecommunications 0.2% 0.8% American Tower Corp. sr. unsec. notes 7s, 2017 100,000 98,375 150,000 147,563 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 100,000 104,500 150,000 156,750 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 1/2s, 2013 (Bermuda) 150,000 151,500 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 150,000 136,313 Windstream Corp. company guaranty 8 5/8s, 2016 50,000 50,750 Tire and rubber % 0.2% Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 150,000 160,875 Waste Management % 0.1% Allied Waste North America, Inc. company guaranty sr. unsub. sec. notes 7 7/8s, 2013 50,000 51,938 Total corporate bonds and notes (cost $5,960,949 and $9,708,374) COMMON STOCKS(a) 500 Fund 6.1% 700 Fund 6.5% Shares Value Shares Value Aerospace and defense 0.3% 0.3% Goodrich Corp. 800 $41,088 600 $30,816 Lockheed Martin Corp. 1,700 127,092 1,200 89,712 Northrop Grumman Corp. 1,800 80,244 1,300 57,954 Raytheon Co. 1,900 89,205 1,400 65,730 Airlines % % Copa Holdings SA Class A (Panama) 200 8,108 100 4,054 Banking 0.2% 0.2% BancorpSouth, Inc. 1,000 22,500 700 15,750 Bank of Hawaii Corp. 200 7,674 200 7,674 Commerce Bancshares, Inc. 300 10,998 200 7,332 U.S. Bancorp 4,400 89,804 3,200 65,312 Wells Fargo & Co. 3,000 73,380 2,100 51,366 Beverage 0.1% 0.1% Coca-Cola Enterprises, Inc. 4,200 78,918 3,000 56,370 Pepsi Bottling Group, Inc. (The) 2,100 71,295 1,500 50,925 Biotechnology 0.2% 0.2% Biogen Idec, Inc. (NON) 4,100 194,955 2,900 137,895 Cable television 0.1% 0.1% DISH Network Corp. Class A (NON) 2,400 40,680 1,700 28,815 Liberty Global, Inc. Class A (NON) 3,200 67,040 2,300 48,185 Chemicals 0.1% 0.2% Ashland, Inc. 1,000 33,140 700 23,198 Celanese Corp. Ser. A 1,900 48,830 1,400 35,980 Eastman Chemical Co. 1,000 49,660 700 34,762 Lubrizol Corp. (The) 900 52,137 700 40,551 Coal 0.1% 0.1% Alpha Natural Resources, Inc. (NON) 1,100 36,641 800 26,648 Peabody Energy Corp. 1,200 39,732 800 26,488 Combined utilities % % El Paso Corp. 4,700 47,282 3,300 33,198 Commercial and consumer services 0.2% 0.2% Alliance Data Systems Corp. (NON) 500 25,500 400 20,400 Equifax, Inc. 800 20,840 600 15,630 H&R Block, Inc. 3,800 63,422 2,700 45,063 Lender Processing Services, Inc. 900 30,762 600 20,508 Visa, Inc. Class A 1,800 117,828 1,300 85,098 Communications equipment 0.1% 0.1% Harris Corp. 2,500 78,275 1,800 56,358 Computers 0.2% 0.2% Lexmark International, Inc. Class A (NON) 2,400 34,752 1,700 24,616 Seagate Technology 8,500 102,340 6,100 73,444 Western Digital Corp. (NON) 3,700 111,925 2,700 81,675 Conglomerates 0.1% 0.1% Crane Co. 1,800 38,196 1,300 27,586 Honeywell International, Inc. 2,700 93,690 1,900 65,930 Consumer goods 0.3% 0.3% Estee Lauder Cos., Inc. (The) Class A 2,700 98,388 1,900 69,236 Kimberly-Clark Corp. 3,700 216,265 2,700 157,815 Newell Rubbermaid, Inc. 3,200 41,184 2,300 29,601 Consumer services % % Brink's Co. (The) 1,400 38,010 1,000 27,150 Containers % % Pactiv Corp. (NON) 1,800 45,324 1,300 32,734 Electric utilities 0.2% 0.2% DTE Energy Co. 700 24,122 500 17,230 FPL Group, Inc. 1,800 102,006 1,300 73,671 Public Service Enterprise Group, Inc. 2,300 74,635 1,600 51,920 Wisconsin Energy Corp. 500 21,485 400 17,188 Electronics 0.4% 0.5% Avnet, Inc. (NON) 2,900 70,760 2,100 51,240 Jabil Circuit, Inc. 5,600 51,296 4,100 37,556 Marvell Technology Group, Ltd. (NON) 8,200 109,388 5,900 78,706 National Semiconductor Corp. 4,600 69,276 3,300 49,698 Texas Instruments, Inc. 8,800 211,640 6,300 151,515 Energy (oil field) % % Rowan Cos., Inc. 1,500 31,995 1,100 23,463 Financial 0.1% 0.1% AmeriCredit Corp. (NON) 3,400 53,346 2,400 37,656 Broadridge Financial Solutions, Inc. 1,300 22,451 900 15,543 Food 0.3% 0.3% Archer Daniels Midland Co. 3,600 108,432 2,600 78,312 Dean Foods Co. (NON) 4,400 93,236 3,200 67,808 Sara Lee Corp. 15,600 165,984 11,200 119,168 Forest products and packaging 0.1% 0.1% Rayonier, Inc. 500 19,495 400 15,596 Sealed Air Corp. 2,200 40,458 1,500 27,585 Health care % % Tenet Healthcare Corp. (NON) 9,700 38,315 7,000 27,650 Health-care services 0.2% 0.2% Aetna, Inc. 2,800 75,516 2,000 53,940 Health Net, Inc. (NON) 1,800 24,354 1,300 17,589 Humana, Inc. (NON) 900 29,565 600 19,710 UnitedHealth Group, Inc. 2,800 78,568 2,000 56,120 Universal Health Services, Inc. Class B 600 33,366 400 22,244 Household furniture and appliances % % Whirlpool Corp. 900 51,381 600 34,254 Insurance 0.2% 0.2% American Financial Group, Inc. 400 9,756 300 7,317 Hanover Insurance Group, Inc. (The) 300 11,793 200 7,862 Loews Corp. 1,800 54,036 1,300 39,026 Principal Financial Group 1,900 45,030 1,400 33,180 Prudential Financial, Inc. 1,000 44,270 700 30,989 W.R. Berkley Corp. 1,700 39,491 1,200 27,876 Investment banking/Brokerage 0.4% 0.4% Affiliated Managers Group (NON) 1,100 72,622 800 52,816 BlackRock, Inc. 300 57,162 200 38,108 Goldman Sachs Group, Inc. (The) 500 81,650 300 48,990 SEI Investments Co. 3,500 66,150 2,500 47,250 TD Ameritrade Holding Corp. (NON) 6,400 118,656 4,600 85,284 Waddell & Reed Financial, Inc. Class A 2,200 62,414 1,600 45,392 Manufacturing 0.1% 0.1% Cooper Industries, Ltd. Class A 1,100 36,245 800 26,360 Dover Corp. 1,200 40,812 900 30,609 General Cable Corp. (NON) 300 11,631 200 7,754 Shaw Group, Inc. (NON) 500 14,720 400 11,776 Thomas & Betts Corp. (NON) 1,400 37,296 1,000 26,640 Medical technology 0.1% 0.1% Hill-Rom Holdings, Inc. 1,800 30,852 1,300 22,282 Kinetic Concepts, Inc. (NON) 1,000 31,620 700 22,134 Metals % % AK Steel Holding Corp. 1,500 29,505 1,100 21,637 Natural gas utilities % 0.1% Sempra Energy 1,100 57,673 800 41,944 Oil and gas 0.6% 0.7% Apache Corp. 1,400 117,530 1,000 83,950 Chevron Corp. 3,500 243,145 2,500 173,675 ConocoPhillips 5,300 231,663 3,800 166,098 Hess Corp. 1,300 71,760 900 49,680 Holly Corp. 2,300 48,921 1,700 36,159 Murphy Oil Corp. 1,000 58,200 700 40,740 Pharmaceuticals 0.4% 0.4% Eli Lilly & Co. 6,300 219,807 4,500 157,005 Endo Pharmaceuticals Holdings, Inc. (NON) 4,000 84,040 2,900 60,929 Mylan, Inc. (NON) 7,000 92,330 5,000 65,950 Sepracor, Inc. (NON) 4,000 69,400 2,900 50,315 Power producers % % Mirant Corp. (NON) 600 10,836 500 9,030 Publishing % % R. R. Donnelley & Sons Co. 1,300 18,070 1,000 13,900 Real estate 0.1% 0.1% Developers Diversified Realty Corp. (R) 900 5,049 600 3,366 Hospitality Properties Trust (R) 600 9,474 500 7,895 Jones Lang LaSalle, Inc. 200 7,592 200 7,592 Nationwide Health Properties, Inc. (R) 600 17,412 500 14,510 Public Storage, Inc. (R) 800 58,056 600 43,542 Restaurants % % Brinker International, Inc. 1,200 19,968 900 14,976 Retail 0.4% 0.4% Advance Auto Parts, Inc. 1,100 50,853 800 36,984 AutoZone, Inc. (NON) 400 61,428 300 46,071 Barnes & Noble, Inc. 400 9,212 300 6,909 Gap, Inc. (The) 5,400 88,128 3,800 62,016 Guess ?, Inc. 700 20,349 500 14,535 Hanesbrands, Inc. (NON) 1,100 21,890 800 15,920 Herbalife, Ltd. (Cayman Islands) 2,100 72,261 1,500 51,615 Limited Brands, Inc. 3,100 40,114 2,200 28,468 PETsMART, Inc. 1,500 33,555 1,100 24,607 RadioShack Corp. 1,500 23,265 1,100 17,061 Ross Stores, Inc. 1,500 66,135 1,100 48,499 Shipping % % Ryder System, Inc. 400 14,052 300 10,539 Software 0.2% 0.2% Oracle Corp. 10,600 234,578 7,600 168,188 Technology % % Tech Data Corp. (NON) 1,300 45,409 900 31,437 Technology services 0.1% 0.1% Accenture, Ltd. Class A 2,600 91,182 1,800 63,126 Western Union Co. (The) 3,300 57,684 2,400 41,952 Telecommunications 0.2% 0.2% CenturyTel, Inc. 1,096 34,403 822 25,803 NII Holdings, Inc. (NON) 3,400 78,268 2,400 55,248 Sprint Nextel Corp. (NON) 28,300 113,200 20,300 81,200 Textiles % % Phillips-Van Heusen Corp. 600 21,228 400 14,152 Total common stocks (cost $7,089,381 and $5,081,462) U.S. GOVERNMENT AGENCY OBLIGATIONS(a) 500 Fund 3.3% 700 Fund 3.8% Principal amount Value Principal amount Value Bank of America NA FDIC guaranteed notes FRN 0.966s, 2010 $800,000 $799,800 $700,000 $699,825 Bank of America NA FDIC guaranteed notes FRN Ser. BKNT, 0.659s, 2010 625,000 626,541 315,000 315,777 General Electric Capital Corp. FDIC guaranteed notes 1 5/8s, 2011 900,000 908,190 700,000 706,370 Goldman Sachs Group, Inc (The) FDIC guaranteed notes 1 5/8s, 2011 900,000 906,568 700,000 705,109 JPMorgan Chase & Co. FDIC guaranteed 2 5/8s, 2010 900,000 920,681 700,000 716,085 Total U.S. Government Agency Obligations (cost $4,140,070 and $3,126,607) U.S. TREASURY OBLIGATIONS(a) 500 Fund 10.6% 700 Fund 11.3% Principal amount Value Principal amount Value U.S. Treasury Inflation Index Notes 4 1/4s, January 15, 2010 $2,670,780 $2,723,693 $1,908,225 $1,945,495 3 7/8s, April 15, 2029 2,733,360 3,423,267 1,952,940 2,445,191 2 5/8s, July 15, 2017 2,168,061 2,318,850 1,549,050 1,656,322 2 3/8s, April 15, 2011 2,263,863 2,330,658 1,617,495 1,664,756 2s, January 15, 2014 2,431,863 2,484,230 1,737,525 1,774,450 Total U.S. treasury obligations (cost $13,179,514 and $9,391,200) ASSET-BACKED SECURITIES(a) 500 Fund 1.5% 700 Fund 1.9% Shares Value Shares Value GSAA Home Equity Trust FRB Ser. 07-5, Class 2A1A, 0.405s, 2047 363,053 $209,068 333,899 $192,279 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.405s, 2047 158,445 116,457 132,712 97,543 HSI Asset Securitization Corp. Trust FRB Ser. 06-HE1, Class 2A1, 0.335s, 2036 191,610 126,941 173,215 114,755 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.415s, 2037 84,476 55,332 86,385 56,582 FRB Ser. 07-BR4, Class A2A, 0 3/8s, 2037 744,589 453,282 582,239 354,448 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.395s, 2037 602,514 361,569 447,758 268,699 FRB Ser. 07-HE1, Class 2A1, 0.335s, 2037 772,487 544,603 705,571 497,428 Total asset-backed securities (cost $1,804,207 and $1,524,264) COMMODITY LINKED NOTES(a) 500 Fund 2.9% 700 Fund 2.9% Principal amount Value Principal amount Value UBS AG/ Jersey Branch 144A sr. notes zero %, 2011 (Indexed to the UBS Bloomberg CMCI Essence Excess Return) (United Kingdom) $3,600 $3,594,245 $2,400 $2,396,163 Total commodity linked notes (cost $3,587,400 and $2,391,600) SHORT-TERM INVESTMENTS(a) 500 Fund 52.5% 700 Fund 35.7% Principal amount/shares Value Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 8,747,890 $8,747,890 4,995,636 $4,995,636 SSgA Prime Money Market Fund (i) $110,000 110,000 $ U.S. Treasury Cash Management Bills with yields ranging from 0.37% to 0.45%, maturity date April 1, 2010 (SEG) 959,000 955,961 187,000 186,407 U.S. Treasury Bills for effective yields ranging from 0.50% to 0.64%, maturity December 17, 2009 (SEG) 249,000 248,335 377,000 375,993 U.S. Treasury Bills for effective yields ranging from 0.29% to 0.67%, maturity November 19, 2009 (SEG) 663,000 661,734 483,000 482,077 Federal Home Loan Bank for an effective yield of zero%, maturity June 18, 2010 5,000,000 5,006,800 1,900,000 1,902,584 Federal Home Loan Bank for an effective yield of 0.45%, maturity November 24, 2009 7,500,000 7,503,225 5,000,000 5,002,150 Federal Home Loan Bank for an effective yield of 0.80%, maturity April 30, 2010 2,000,000 2,004,460 2,000,000 2,004,460 Federal Home Loan Mortgage Corp. for an effective yield of 0.48%, maturity May 10, 2010 (SEGSF) 2,800,000 2,789,472 3,700,000 3,686,088 Federal Home Loan Mortgage Corp. for an effective yield of 0.45%, maturity February 8, 2010 5,400,000 5,386,246 Federal Home Loan Mortgage Corp. for an effective yield of 0.95%, maturity February 5, 2010 3,000,000 2,985,117 Federal Home Loan Mortgage Corp. for an effective yield of 0.90%, maturity January 8, 2010 (SEGSF) 1,600,000 1,593,600 1,400,000 1,394,400 Federal Home Loan Mortgage Corp. for an effective yield of 0.60%, maturity December 24, 2009 5,000,000 4,987,915 1,000,000 997,583 Federal National Mortgage Association for an effective yield of 0.56%, maturity April 12, 2010 3,700,000 3,685,381 Federal National Mortgage Association for an effective yield of 0.87%, maturity February 1, 2010 3,750,000 3,733,324 3,250,000 3,235,547 Federal National Mortgage Association for an effective yield of 0.90%, maturity January 15, 2010 1,600,000 1,593,320 1,400,000 1,394,155 Federal National Mortgage Association for effective yields ranging from 0.52% to 0.75% and maturity dates ranging from December 28, 2009 to December 29, 2009 9,000,000 8,980,497 2,500,000 2,494,583 Federal National Mortgage Association for an effective yield of 0.56%, maturity December 28, 2009 4,600,000 4,595,676 1,750,000 1,748,355 Total short-term investments (cost $65,542,797 and $29,888,745) TOTAL INVESTMENTS Total investments (cost $119,651,060 and $77,108,664) (b) Putnam Absolute Return 500 Fund FUTURES CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 14 $2,317,355 Sep-09 $(134) Euro-Bund 10 yr (Short) 6 1,043,515 Sep-09 (3,299) Euro-Euribor Interest Rate 90 day (Long) 6 2,100,134 Sep-10 9,545 Euro-Euribor Interest Rate 90 day (Short) 6 2,120,228 Sep-09 (17,142) Euro-Schatz 2 yr (Short) 33 5,086,581 Sep-09 2,268 Japanese Government Bond 10 yr (Short) 1 1,457,269 Sep-09 312 Japanese Government Bond 10 yr Mini (Short) 1 145,664 Sep-09 344 NASDAQ 100 Index E-Mini (Long) 96 3,075,840 Sep-09 191,348 S&P 500 Index E-Mini (Long) 35 1,722,875 Sep-09 89,642 U.K. Gilt 10 yr (Short) 4 783,708 Sep-09 1,156 U.S. Treasury Bond 20 yr (Long) 55 6,545,000 Sep-09 197,067 U.S. Treasury Note 2 yr (Long) 31 6,713,922 Sep-09 10,087 U.S. Treasury Note 5 yr (Short) 71 8,192,180 Sep-09 (142,196) U.S. Treasury Note 10 yr (Short) 10 1,172,813 Sep-09 13,473 Total Putnam Absolute Return 500 Fund WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $1,610,982) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $8,535,000 Jul-11/4.52 $546,837 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 8,535,000 Jul-11/4.52 533,523 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 278,497 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 4,267,500 Jul-11/4.5475 262,665 Total Putnam Absolute Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Citibank, N.A. EUR 224,000 (E) 6/12/24 6 month EUR-EURIBOR-REUTERS 5.1275% $1,089 EUR 256,000 (E) 6/20/24 6 month EUR-EURIBOR-REUTERS 5.135% 1,310 GBP 1,960,000 (E) 7/18/14 6 month GBP-LIBOR-BBA 4.555% (12,951) $1,746,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (23,988) 207,000 4/15/19 3.065% 3 month USD-LIBOR-BBA 9,300 1,189,000 5/11/39 3.8425% 3 month USD-LIBOR-BBA 59,806 Deutsche Bank AG 22,299,000 5/12/11 1.43% 3 month USD-LIBOR-BBA (67,537) 3,728,000 7/27/19 3.755% 3 month USD-LIBOR-BBA (7,073) 611,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (8,394) 690,000 3/6/39 3.47% 3 month USD-LIBOR-BBA 74,160 715,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 5,682 400,000 3/23/11 3 month USD-LIBOR-BBA 1.45% 3,273 482,000 4/8/19 3.115% 3 month USD-LIBOR-BBA 19,279 JPMorgan Chase Bank, N.A. EUR 520,000 (E) 6/17/24 6 month EUR-EURIBOR-REUTERS 5.195% 4,031 AUD 380,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 98 CAD 380,000 6/25/19 3.626% 6 month CAD-BA-CDOR (4,097) EUR 1,560,000 (E) 7/27/24 6 month EUR-EURIBOR-REUTERS 5.1355% 7,470 JPY 24,900,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (2,199) JPY 33,500,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 2,039 $5,600,000 7/30/11 1.46% 3 month USD-LIBOR-BBA (672) 2,600,000 8/4/14 3 month USD-LIBOR-BBA 2.89% Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. Putnam Absolute Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International $1,000 7/15/10 (3 month USD- The Middle East $106,803 LIBOR-BBA plus Custom Basket 1.00%) Index currently sponsored by Credit Suisse ticker CSGCPUT Goldman Sachs International 2,005 7/9/10 (3 month USD- A basket 57,992 LIBOR-BBA plus (GSPMTGCC) 85 bps) of common stocks JPMorgan Chase Bank, N.A. 41,062 7/22/10 (3 month USD- Common Stock 58,088 LIBOR-BBA) of KKR Private Equity Investors 28,539 7/23/10 (3 month USD- Common Stock 32,877 LIBOR-BBA plus 20 of KKR Private bp) Equity Investors 8,937 7/29/10 (3 month USD- S&P 500 14,339 LIBOR-BBA ) Information Technology Total Return Index 5,562 7/29/10 3 month USD- S&P 500 Energy (38,848) LIBOR-BBA Total Return Index UBS, AG 21,764 7/22/10 3 month USD- Common Stock (24,100) LIBOR-BBA minus of Blackstone 0.55 percent Group LP 14,480 7/22/10 3 month USD- Common Stock (11,616) LIBOR-BBA minus of Blackstone 0.55 percent Group LP Total Putnam Absolute Return 500 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14 $(56,516) $1,250,000 3/20/12 (500 bp) $(134,698) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 BB- (9,168) EUR 550,000 6/20/14 185 bp 26,972 Macy's Retail Holdings, 7.45%,7/15/17 $114,750 6/20/11 (825 bp) (12,523) Publicis Groupe SA, 4.125%, 1/31/12 EUR 275,000 6/20/14 (158 bp) (14,333) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12 EUR 275,000 6/20/14 (175 bp) (9,738) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2009. Putnam Absolute Return 700 Fund FUTURES CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 12 $1,986,304 Sep-09 $(1,040) Euro-Bund 10 yr (Short) 6 1,043,515 Sep-09 (3,299) Euro-Euribor Interest Rate 90 day (Long) 6 2,100,134 Sep-10 9,563 Euro-Euribor Interest Rate 90 day (Short) 6 2,120,228 Sep-09 (16,040) Euro-Schatz 2 yr (Short) 28 4,315,887 Sep-09 1,951 Japanese Government Bond 10 yr (Short) 1 1,457,269 Sep-09 312 NASDAQ 100 Index E-Mini (Long) 74 2,370,960 Sep-09 149,889 S&P 500 Index E-Mini (Long) 32 1,575,200 Sep-09 73,361 U.K. Gilt 10 yr (Short) 4 783,708 Sep-09 923 U.S. Treasury Bond 20 yr (Long) 46 5,474,000 Sep-09 177,311 U.S. Treasury Note 2 yr (Long) 24 5,197,875 Sep-09 7,809 U.S. Treasury Note 5 yr (Short) 70 8,076,797 Sep-09 (122,779) U.S. Treasury Note 10 yr (Short) 12 1,407,375 Sep-09 4,811 Total Putnam Absolute Return 700 Fund WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $1,286,142) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $6,814,000 Jul-11/4.52 $436,573 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,814,000 Jul-11/4.52 425,943 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 222,341 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,407,000 Jul-11/4.5475 209,701 Total Putnam Absolute Return 700 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Citibank, N.A. EUR 196,000 (E) 6/12/24 6 month EUR-EURIBOR-REUTERS 5.1275% $952 EUR 224,000 (E) 6/20/24 6 month EUR-EURIBOR-REUTERS 5.135% 1,146 GBP 1,740,000 (E) 7/18/14 6 month GBP-LIBOR-BBA 4.555% (11,497) $1,337,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (18,369) 117,000 4/15/19 3.065% 3 month USD-LIBOR-BBA 5,256 768,000 5/11/39 3.8425% 3 month USD-LIBOR-BBA 38,630 Deutsche Bank AG 19,837,000 5/12/11 1.43% 3 month USD-LIBOR-BBA (60,080) 2,938,000 7/27/19 3.755% 3 month USD-LIBOR-BBA (5,574) 468,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (6,430) 816,000 3/6/39 3.47% 3 month USD-LIBOR-BBA 87,702 297,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 2,360 900,000 3/23/11 3 month USD-LIBOR-BBA 1.45% 7,364 382,000 4/8/19 3.115% 3 month USD-LIBOR-BBA 15,279 JPMorgan Chase Bank, N.A. EUR 450,000 (E) 6/17/24 6 month EUR-EURIBOR-REUTERS 5.195% 3,489 AUD 320,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 82 CAD 320,000 6/25/19 3.626% 6 month CAD-BA-CDOR (3,450) EUR 1,410,000 (E) 7/27/24 6 month EUR-EURIBOR-REUTERS 5.1355% 6,752 JPY 22,600,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (1,996) JPY 30,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 1,851 $3,100,000 7/30/11 1.46% 3 month USD-LIBOR-BBA (372) 2,300,000 8/4/14 3 month USD-LIBOR-BBA 2.89% Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. Putnam Absolute Return 700 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International $626 7/15/10 (3 month USD- The Middle East $66,859 LIBOR-BBA plus Custom Basket 1.00% ) Index currently sponsored by Credit Suisse ticker CSGCPUT Goldman Sachs International 1,255 7/9/10 (3 month USD- A basket 36,300 LIBOR-BBA plus (GSPMTGCC) 85 bps) of common stocks JPMorgan Chase Bank, N.A. 25,835 7/22/10 (3 month USD- Common Stock 36,547 LIBOR-BBA) of KKR Private Equity Investors 17,961 7/23/10 (3 month USD- Common Stock 20,691 LIBOR-BBA plus 20 of KKR Private bp) Equity Investors 5,809 7/29/10 (3 month USD- S&P 500 9,321 LIBOR-BBA ) Information Technology Total Return Index 3,615 7/29/10 3 month USD- S&P 500 Energy (25,249) LIBOR-BBA Total Return Index UBS, AG 13,696 7/22/10 3 month USD- Common Stock (15,166) LIBOR-BBA minus of Blackstone 0.55 percent Group LP 9,120 7/22/10 3 month USD- Common Stock (7,316) LIBOR-BBA minus of Blackstone 0.55 percent Group LP Total Putnam Absolute Return 700 Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Donnelley (R.R.) & Sons, 4.95%, 4/1/14 $(45,213) $1,000,000 3/20/12 (500 bp) $(107,758) Deutsche Bank AG DJ iTraxx Europe Series 11 Version 1 BB- (8,335) EUR 500,000 6/20/14 185 bp 24,520 Macy's Retail Holdings, 7.45%,7/15/17 $114,750 6/20/11 (825 bp) (12,523) Publicis Groupe SA, 4.125%, 1/31/12 EUR 250,000 6/20/14 (158 bp) (13,030) Goldman Sachs International Tate & Lyle International Finance PLC, 6.50%, 6/28/12 EUR 250,000 6/20/14 (175 bp) (8,853) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2009. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNC Medium Term Notes Class C PO Principal Only NOTES (a) Percentages indicated are based on net assets as follows: 500 Fund $124,940,256 700 Fund 83,648,176 (b) The aggregate identified cost on a tax basis is as follows: Cost for federal Unrealized Unrealized Net unrealized income tax purposes appreciation depreciation appreciation 500 Fund $119,651,060 $2,526,575 ($195,087) $2,331,488 700 Fund 77,108,664 2,508,755 (141,898) 2,366,857 (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at July 31, 2009 was $124,375, or 0.1% of net assets. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at July 31, 2009. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at July 31, 2009. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,733 and $3,500 (for 500 Fund and 700 Fund, respectively) for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund were as follows: Cost of Proceeds Purchases of Sales 500 Fund $65,416,386 $56,668,496 700 Fund 38,966,830 33,971,194 Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Security purchased with cash or received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At July 31, 2009, liquid assets totaling $15,586,856 and $15,586,191 have been designated as collateral for open swap contracts and futures contracts for 500 Fund and 700 Fund, respectively. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at July 31, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to help enhance the fund's return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding contracts at period end are indicative of the volume of activity during the period. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding contracts at period end are indicative of the volume of activity during the period. Credit default contracts : The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At July 31, 2009, The Absolute Return 500 Fund had net unrealized losses of $170,414 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,515,192. At July 31, 2009, The Absolute Return 700 Fund had net unrealized losses of $130,240 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,226,647. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: 500 FUND Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $1,867,252 $ Common stocks: Basic materials 273,225 Capital goods 523,657 Communication services 333,591 Conglomerates 131,886 Consumer cyclicals 763,960 Consumer staples 1,003,941 Energy 879,587 Financial 1,040,766 Health care 1,002,688 Technology 1,268,505 Transportation 22,160 Utilities and power 338,039 Total Common stocks Commodity linked notes 3,594,245 Corporate bonds and notes 6,299,293 Mortgage-backed securities 19,628,321 U.S. Government agency obligations 4,161,780 U.S Treasury obligations 13,280,699 Short-term investments 8,857,890 56,711,063 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. 700 FUND Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $1,581,734 $ Common stocks: Basic materials 199,309 Capital goods 380,085 Communication services 239,251 Conglomerates 93,516 Consumer cyclicals 550,075 Consumer staples 722,976 Energy 626,901 Financial 741,628 Health care 713,763 Technology 909,511 Transportation 14,593 Utilities and power 244,181 Total Common stocks Commodity linked notes 2,396,163 Corporate bonds and notes 10,280,545 Mortgage-backed securities 17,251,892 U.S. Government agency obligations 3,143,166 U.S Treasury obligations 9,486,214 Short-term investments 4,995,636 24,904,382 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of July 31, 2009 500 Fund Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $36,140 $114,776 Equity contracts 551,089 74,564 Interest rate contracts 421,789 1,911,204 Total $1,009,018 $2,100,544 Market Values of Derivative Instruments as of July 31, 2009 700 Fund Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $32,855 $96,951 Equity contracts 392,968 47,731 Interest rate contracts 373,543 1,545,484 Total $799,366 $1,690,166 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Absolute Return 1000 Fund had no holdings as of July 31, 2009. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2010 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/09 (Unaudited) COMMON STOCKS (95.6%)(a) Shares Value Airlines (1.4%) Singapore Airlines, Ltd. (Singapore) 9,000 $84,475 Automotive (4.0%) Honda Motor Co., Ltd. (Japan) 2,300 74,014 Nissan Motor Co., Ltd. (Japan) 22,400 162,836 Banking (10.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 7,873 121,728 Bank of China Ltd. (China) 145,000 72,221 China Construction Bank Corp. (China) 202,000 162,907 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,700 115,372 United Overseas Bank, Ltd. (Singapore) 12,000 147,507 Broadcasting (1.0%) Fuji Television Network, Inc. (Japan) 37 59,064 Building materials (0.9%) Boral, Ltd. (Australia) 12,922 53,803 Cable television (1.6%) Jupiter Telecommunications Co., Ltd. (Japan) 113 94,783 Chemicals (1.9%) Nitto Denko Corp. (Japan) 3,600 115,847 Commercial and consumer services (2.5%) Brambles, Ltd. (Australia) 17,115 85,542 Daito Trust Construction Co., Ltd. (Japan) 1,300 63,916 Computers (3.0%) Fujitsu, Ltd. (Japan) 21,000 137,814 Longtop Financial Technologies Ltd. ADR (China) (NON) 1,500 41,895 Conglomerates (3.7%) Mitsubishi Corp. (Japan) 6,400 127,622 Mitsui & Co., Ltd. (Japan) 7,300 91,423 Electric utilities (1.3%) Tokyo Electric Power Co. (Japan) 3,100 79,315 Electronics (5.8%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 26,000 89,579 LG Display Co., Ltd. (South Korea) 2,310 66,691 Nippon Electric Glass Co., Ltd. (Japan) 9,000 104,263 Samsung Electronics Co., Ltd. (South Korea) 138 81,368 Engineering and construction (1.3%) GS Engineering & Construction Corp. (South Korea) 1,049 74,837 Financial (4.1%) KB Financial Group, Inc. (South Korea) (NON) 2,190 94,706 KB Financial Group, Inc. (Rights) (South Korea) (F)(NON) 170 2,194 Korea Investment Holdings Co., Ltd. (South Korea) 2,410 78,704 ORIX Corp. (Japan) 1,120 70,783 Food (1.3%) Toyo Suisan Kaisha, Ltd. (Japan) 3,000 74,858 Gaming and lottery (2.0%) Sankyo Co., Ltd. (Japan) 2,000 119,012 Insurance (2.0%) China Life Insurance Co., Ltd. (China) 27,000 119,674 Machinery (1.7%) China National Materials Co., Ltd. (China) 104,000 98,501 Metals (7.6%) BHP Billiton, Ltd. (Australia) 5,673 179,165 BlueScope Steel, Ltd. (Australia) 38,181 107,362 JFE Holdings, Inc. (Japan) 2,500 100,496 Tokyo Steel Manufacturing Co., Ltd. (Japan) 5,800 64,254 Natural gas utilities (2.2%) Tokyo Gas Co., Ltd. (Japan) 36,000 131,800 Oil and gas (4.0%) China Petroleum & Chemical Corp. (China) 102,000 91,605 CNOOC, Ltd. (China) 74,000 99,497 Santos, Ltd. (Australia) 3,622 43,882 Pharmaceuticals (3.2%) Astellas Pharma, Inc. (Japan) 3,600 137,118 Ono Pharmaceutical Co., Ltd. (Japan) 1,200 53,302 Railroads (1.3%) East Japan Railway Co. (Japan) 1,300 74,478 Real estate (9.2%) Cheung Kong Holdings, Ltd. (Hong Kong) 8,000 103,332 GPT Group (Australia) (R) 132,965 58,801 Japan Retail Fund Investment Corp. (Japan) (R) 18 90,209 Link REIT (The) (Hong Kong) (R) 36,000 81,757 Westfield Group (Australia) 11,006 104,048 Wharf (Holdings), Ltd. (Hong Kong) 23,000 108,177 Retail (4.9%) Esprit Holdings, Ltd. (Hong Kong) 16,500 119,229 Lawson, Inc. (Japan) 1,900 78,782 Lotte Shopping Co., Ltd. (South Korea) 380 95,162 Semiconductor (2.2%) Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 71,404 128,230 Telecommunications (3.5%) Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) (NON) 544,000 84,234 KDDI Corp. (Japan) 23 121,819 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 35 101,182 Toys (2.3%) Nintendo Co., Ltd. (Japan) 500 134,997 Transportation (1.1%) DP World, Ltd. (United Arab Emirates) 187,500 67,500 Trucks and parts (2.5%) Aisin Seiki Co., Ltd. (Japan) 5,700 146,439 Total common stocks (cost $5,253,763) SHORT-TERM INVESTMENTS (3.0%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 179,107 $179,107 Total short-term investments (cost $179,107) TOTAL INVESTMENTS Total investments (cost $5,432,870) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) UBS, AG $442 6/21/10 (3 month USD- MSCI Daily Total $4,720 LIBOR-BBA minus Return Net 1.25 percent) Emerging Markets India USD Index Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $5,932,931. (b) The aggregate identified cost on a tax basis is $5,432,872, resulting in gross unrealized appreciation and depreciation of $461,989 and $41,643, respectively, or net unrealized appreciation of $420,346. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $275 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,372,528 and $5,193,421, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at July 31, 2009 (as a percentage of Portfolio Value): Japan 46.6 % Australia 12.9 China 11.7 Hong Kong 8.5 South Korea 8.4 Singapore 4.0 Taiwan 3.7 United States 3.0 United Arab Emirates 1.2 Total % Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts : The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to help enhance the fund's return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements : The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $567,124 $ $ Capital goods 319,777 Communication services 300,836 Conglomerates 219,045 Consumer cyclicals 967,575 Consumer staples 254,822 Energy 234,984 Financials 1,529,926 2,194 Health care 190,420 Technology 649,840 Transportation 226,453 Utilities and power 211,115 Total Common stocks Short-term investments 179,107 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The following is a reconciliation of Level 3 assets as of July 31, 2009: Balance as of Change in net June 12, 2009 Accrued unrealized Net transfers (commencement of discounts/ Realized appreciation/ Net purchases/ in and/or out Balance as of Investments in securities: operations) premiums gain/(loss) depreciation) sales of Level 3 July 31, 2009 Common stocks: Financial $ $ $ $2,194 $ $ $2,194 Total Common stocks $ $ $ $2,194 $ $ Totals: $ Market Values of Derivative Instruments as of July 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Equity contracts $4,720 $ Total $4,720 $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2010 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Capital Spectrum Fund The fund's portfolio 7/31/09 (Unaudited) CORPORATE BONDS AND NOTES (31.2%)(a) Principal amount Value Automotive (1.4%) Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 $410,000 $412,050 Broadcasting (2.2%) DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 250,000 239,375 XM Satellite Radio Holdings, Inc. 144A sr. sec. notes 11 1/4s, 2013 300,000 309,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 76,288 Building materials (2.2%) Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 400,000 409,000 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 250,000 220,625 Computers (0.9%) SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 250,000 255,000 Consumer finance (1.0%) GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 300,000 279,175 Consumer services (0.1%) RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 40,000 42,100 Containers (0.3%) BBC Holding Corp. sr. notes 8 7/8s, 2014 85,000 74,375 Berry Plastics Holding Corp. sec. notes FRN 4.504s, 2014 10,000 7,000 Electronics (1.0%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 250,000 195,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 155,000 103,850 Entertainment (0.6%) Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 165,000 170,775 Financial (1.8%) International Lease Finance Corp. sr. unsec. unsub. notes 5s, 2010 300,000 269,818 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 250,000 240,625 Forest products and packaging (2.1%) Grief, Inc. 144A sr. notes 7 3/4s, 2019 40,000 39,700 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 300,000 316,818 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 275,000 255,750 Gaming and lottery (2.1%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 250,000 200,000 MTR Gaming Group, Inc. 144A company guaranty sr. notes 12 5/8s, 2014 400,000 389,000 Manufacturing (0.8%) Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 150,000 148,875 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 80,000 68,800 Media (0.8%) Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 225,000 230,625 Medical services (0.9%) DaVita, Inc. company guaranty 6 5/8s, 2013 250,000 245,625 Oil and gas (6.4%) Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 255,000 256,275 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 250,000 241,250 PetroHawk Energy Corp. 144A sr. notes 10 1/2s, 2014 250,000 267,500 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 180,000 160,200 Plains Exploration & Production Co. company guaranty 7s, 2017 250,000 236,875 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 200,000 219,250 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 250,000 248,125 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 200,000 202,000 Paper & forest products (0.7%) PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 98,510 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $100,000 99,750 Power producers (0.4%) AES Corp. (The) 144A sr. notes 9 3/4s, 2016 115,000 120,175 Railroads (0.3%) RailAmerica, Inc. 144A company guaranty sr. sec. notes 9 1/4s, 2017 75,000 77,250 Real estate (0.7%) CB Richard Ellis Services, Inc. 144A sr. sub. notes 11 5/8s, 2017 200,000 201,000 Restaurants (0.9%) Wendy's/Arby's Restaurants LLC 144A sr. unsec. notes 10s, 2016 250,000 257,500 Retail (1.1%) Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 80,000 80,200 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 150,000 153,750 United Auto Group, Inc. company guaranty 7 3/4s, 2016 80,000 68,000 Technology services (1.6%) First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 200,000 168,750 First Data Corp. 144A company guaranty sr. sub. notes 11 1/4s, 2016 200,000 143,000 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 10.55s, 2015 (PIK) 200,000 143,000 Telecommunications (0.9%) MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 250,000 258,750 Total corporate bonds and notes (cost $8,374,217) COMMON STOCKS (22.6%)(a) Shares Value Airlines (0.4%) Allegiant Travel Co. (NON) 2,800 $121,268 Banking (2.0%) Bank of America Corp. 20,800 307,632 JPMorgan Chase & Co. 3,400 131,410 Wells Fargo & Co. 5,300 129,638 Cable television (4.1%) Cablevision Systems Corp. Class A 9,400 192,418 DISH Network Corp. Class A (NON) 56,700 961,065 Chemicals (2.5%) W.R. Grace & Co. (NON) 43,100 716,753 Commercial and consumer services (0.3%) Alliance Data Systems Corp. (NON) 1,800 91,800 Computers (0.5%) Emulex Corp. (NON) 15,800 144,254 Financial (0.7%) AmeriCredit Corp. (NON) 11,800 185,142 Investment banking/Brokerage (1.1%) Och-Ziff Capital Management Group Class A 28,900 301,138 Lodging/Tourism (%) Full House Resorts, Inc. (NON) 2,942 7,208 Manufacturing (0.4%) Thermadyne Holdings Corp. (NON) 23,800 113,526 Medical services (0.4%) DaVita, Inc. (NON) 2,400 119,280 Oil and gas (4.5%) Anadarko Petroleum Corp. 2,400 115,680 EOG Resources, Inc. 1,800 133,254 PetroHawk Energy Corp. (NON) 9,600 233,088 Pioneer Natural Resources Co. 14,400 411,120 Plains Exploration & Production Co. (NON) 7,600 217,740 Williams Partners LP (Partnership Shares) 7,800 173,472 Power producers (1.4%) AES Corp. (The) (NON) 31,900 408,001 Technology (1.0%) Unisys Corp. (NON) 157,900 282,641 Telecommunications (3.3%) EchoStar Corp. Class A (NON) 54,700 806,278 NeuStar, Inc. Class A (NON) 5,800 131,544 Total common stocks (cost $6,090,431) CONVERTIBLE BONDS AND NOTES (6.7%)(a) Principal amount Value Broadcasting (1.2%) Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 $488,000 $356,240 Computers (0.3%) Maxtor Corp. cv. sr. debs. 2 3/8s, 2012 105,000 100,013 Electronics (0.9%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 360,000 265,050 Financial (1.1%) AmeriCredit Corp. cv. company guaranty sr. unsec. notes 2 1/8s, 2013 300,000 222,375 CompuCredit Corp. cv. sr. unsec. unsub. notes 3 5/8s, 2025 255,000 77,775 Media (0.5%) Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 150,000 130,313 Medical services (0.8%) Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 280,000 224,000 Metals (%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 9,000 10,811 Real estate (0.8%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 255,000 221,213 Telecommunications (0.5%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 120,000 99,300 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 74,000 53,465 Telephone (0.6%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 200,000 157,758 Total convertible bonds and notes (cost $1,724,570) SENIOR LOANS (4.9%)(a)(c) Principal amount Value Calpine Corp. bank term loan FRN Ser. B, 3.475s, 2014 $209,468 $192,187 Claire's Stores, Inc. bank term loan FRN 3.211s, 2014 250,000 161,458 Federal Mogul Corp. bank term loan FRN Ser. B, 2.244s, 2014 112,283 84,633 Federal Mogul Corp. bank term loan FRN Ser. C, 2.228s, 2015 57,287 43,180 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 115,000 118,258 Navistar Financial Corp. bank term loan FRN 3.496s, 2012 80,000 74,133 Navistar International Corp. bank term loan FRN 3.56s, 2012 220,000 203,867 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.521s, 2014 343,205 243,675 TRW Automotive, Inc. bank term loan FRN Ser. B, 6.313s, 2014 294,631 278,795 Total senior loans (cost $1,283,547) CONVERTIBLE PREFERRED STOCKS (1.8%)(a) Shares Value General Motors Corp. Ser. B, $1.312 cv. pfd. 172,000 $516,000 Total convertible preferred stocks (cost $582,600) PURCHASED OPTIONS OUTSTANDING (0.1%)(a) Expiration date/ Contract Value strike price amount Citigroup, Inc. (Call) Aug-09/$5.00 $33,400 $253 S&P 500 Index Depository Receipts (SPDR Trust Series 1) (Put) Sep-09/$96.00 14,267 35,260 Total purchased options outstanding (cost $45,898) SHORT-TERM INVESTMENTS (32.6%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 9,292,271 $9,292,271 Total short-term investments (cost $9,292,271) TOTAL INVESTMENTS Total investments (cost $27,393,534)(b) WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $75,317) (Unaudited) Contract Expiration date/ amount strike price Value Citigroup, Inc. (Put) $33,400 Aug-09/$5.00 $61,410 Total Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRN Floating Rate Notes NOTES (a) Percentages indicated are based on net assets of $28,514,724. (b) The aggregate identified cost on a tax basis is $27,393,534, resulting in gross unrealized appreciation and depreciation of $5,106,687 and $4,002,229, respectively, or net unrealized appreciation of $1,104,458. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at July 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,991 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $22,144,412 and $12,852,141, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At July 31, 2009, liquid assets totaling $334,000 have been designated as collateral for open options contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at July 31, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At July 31, 2009, the fund had no net unrealized losses on derivative contracts subject to the Master Agreements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ 716,753 $ $ Capital goods 113,526 Communication services 2,091,305 Consumer cyclicals 99,008 Energy 1,284,354 Financials 1,054,960 Health care 119,280 Technology 426,895 Transportation 121,268 Utilities and power 408,001 Total Common stocks Convertible bonds and notes 1,918,313 Convertible preferred stocks 516,000 Corporate bonds and notes 8,900,359 Purchased options outstanding 35,513 Senior loans 1,400,186 Short-term investments 9,292,271 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of July 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Equity contracts $35,513 $61,410 Total $35,513 $61,410 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2010 Date of reporting period: July 31, 2009 Item 1. Schedule of Investments: Putnam Equity Spectrum Fund The fund's portfolio 7/31/09 (Unaudited) COMMON STOCKS (70.9%)(a) Shares Value Airlines (1.3%) Allegiant Travel Co. (NON) 2,800 $121,268 Banking (5.3%) Bank of America Corp. 6,900 102,051 Bank of New York Mellon Corp. (The) 1,800 49,212 JPMorgan Chase & Co. 5,400 208,710 Wells Fargo & Co. 5,500 134,530 Broadcasting (0.7%) Liberty Media Corp. - Capital Ser. A (NON) 4,200 61,236 Cable television (8.2%) Cablevision Systems Corp. Class A 8,200 167,854 DISH Network Corp. Class A (NON) 34,700 588,165 Chemicals (6.7%) W.R. Grace & Co. (NON) 37,200 618,636 Commercial and consumer services (2.4%) Alliance Data Systems Corp. (NON) 3,000 153,000 Orbitz Worldwide, Inc. (NON) 24,800 64,480 Computers (3.6%) Brocade Communications Systems, Inc. (NON) 26,800 210,648 Emulex Corp. (NON) 13,500 123,255 Consumer finance (0.8%) Capital One Financial Corp. 2,400 73,680 Consumer services (%) OpenTable, Inc. (NON) 55 1,634 Financial (3.2%) AmeriCredit Corp. (NON) 4,800 75,312 Leucadia National Corp. (NON) 9,000 220,500 Health-care services (3.5%) DaVita, Inc. (NON) 4,900 243,530 Sun Healthcare Group, Inc. (NON) 5,200 50,596 WellCare Health Plans, Inc. (NON) 1,500 33,390 Insurance (2.3%) American Financial Group, Inc. 8,800 214,632 Investment banking/Brokerage (2.4%) Och-Ziff Capital Management Group Class A 21,200 220,904 Lodging/Tourism (0.2%) Full House Resorts, Inc. (NON) 1,008 2,470 Interstate Hotels & Resorts, Inc. (NON) 20,000 18,000 Manufacturing (0.6%) Thermadyne Holdings Corp. (NON) 12,000 57,240 Oil and gas (14.3%) Anadarko Petroleum Corp. 1,600 77,120 Cabot Oil & Gas Corp. Class A 2,500 87,825 EOG Resources, Inc. 800 59,224 Gastar Exploration, Ltd. (NON) 17,100 10,260 Marathon Oil Corp. 800 25,800 PetroHawk Energy Corp. (NON) 7,700 186,956 Pioneer Natural Resources Co. 11,800 336,889 Plains Exploration & Production Co. (NON) 9,000 257,850 Rosetta Resources, Inc. (NON) 4,700 48,739 Williams Cos., Inc. (The) 9,600 160,224 Williams Partners LP (Partnership Shares) 3,400 75,616 Power producers (2.1%) AES Corp. (The) (NON) 15,500 198,245 Restaurants (3.6%) AFC Enterprises (NON) 22,400 166,432 Famous Dave's Of America, Inc. (NON) 25,800 168,474 Software (0.6%) Red Hat, Inc. (NON) 2,600 59,358 Technology (1.0%) Unisys Corp. (NON) 52,600 94,154 Telecommunications (7.5%) EchoStar Corp. Class A (NON) 31,700 467,258 NeuStar, Inc. Class A (NON) 6,000 136,080 TerreStar Corp. (NON) 69,700 92,004 Tobacco (0.6%) Lorillard, Inc. 800 58,976 Total common stocks (cost $6,109,300) PURCHASED OPTIONS OUTSTANDING (2.7%)(a) Expiration date/ Contract Value strike price amount Citigroup, Inc. (Call) Aug-09/$5.00 36,400 $276 S&P 500 Index Depository Receipts (SPDR Trust Series 1) (Put) Sep-09/$96.00 5,000 12,357 Saks, Inc. (Put) Jan-10/$5.00 300,000 233,755 Total purchased options outstanding (cost $257,320) SHORT-TERM INVESTMENTS (28.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 2,673,028 $2,673,028 Total short-term investments (cost $2,673,028) TOTAL INVESTMENTS Total investments (cost $9,039,648) (b) WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $220,832) (Unaudited) Contract Expiration date/ amount strike price Value Citigroup, Inc. (Put) $36,400 Aug-09/$5.00 $66,926 Saks, Inc. (Put) 125,000 Jan-10/$5.00 140,265 Total NOTES (a) Percentages indicated are based on net assets of $9,282,672. (b) The aggregate identified cost on a tax basis is $9,039,648, resulting in gross unrealized appreciation and depreciation of $576,925 and $114,740, respectively, or net unrealized appreciation of $462,185. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,502 for the period ended July 31, 2009. During the period ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $8,158,369 and $5,485,341, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At July 31, 2009, liquid assets totaling $2,489,000 have been designated as collateral for open options contracts. Security valuation : Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $618,636 $ $ Capital goods 57,240 Communication services 1,451,361 Consumer cyclicals 299,186 Consumer staples 395,516 Energy 1,326,503 Financials 1,299,531 Health care 327,516 Technology 487,415 Transportation 121,268 Utilities and power 198,245 Total Common stocks Purchased options outstanding 246,388 Short-term investments 2,673,028 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Market Values of Derivative Instruments as of July 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Equity contracts $246,388 $207,191 Total $246,388 $207,191 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
